Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This action is responsive to the amendment filed on 7/20/2021 to the Application filed on 3/23/2020.  
This application claims benefit of Priority under 35 U.S.C. §119 (e) from Provisional U.S. Patent Application No 62/838072, filed on 4/24/2019.
Claims 1-18 and 20-24 are pending in the case.  Claim 19 has been canceled.  Claims 20-24 have been added.  Claims 1, 10, and 20-21 are independent claims.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “electronic message generation module configured to”, “content generation module configured to”, in claims 1, 3, 4, 5, and 20.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8, 10-17, and 21-24 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Jamison et al., U.S. Patent Application Publication No. 20120042025, filed on 3/8/2010 (hereinafter Jamison) in view of Beyer et al., U.S. Patent Application Publication No. 

As for independent claim 1, Jamison discloses method and system comprising 
an electronic message generation module configured to: generate a recipient-targeted electronic message having a content element that includes least one of: 
(Jamison paragraph [0018], [0095] discloses generating email containing live dynamic content at a first device) 
a live content element, which provides content to the electronic message that is determined by detected circumstances of the electronic message being opened, 
(Jamison paragraph [0063]-[0065], [0097], [0105] discloses rendering live content, unique coupon code, at the time the email is opened) 
a kinetic content element, which provides content to the electronic message that is interactive to the recipient of the electronic message, and 
(Jamison paragraph [0072] discloses interactive content, link user can clink on; "Accepting the offer or taking advantage of the opportunity may require accessing a webpage or following a link.", Jamison [0072]) 
cause the electronic message to be distributed to the recipient; and a user interface configured to allow a user to interact with the electronic message generation module so that the user can thereby graphically: select the at least one of: the live content element, the smart content element, and the kinetic content element, as the content element, position the content element within the electronic message, and 
(Jamison paragraph [0095]-[0096] discloses graphically selecting live content element to be positioned in the email as shown in figures 3-6; "FIG. 5 is a screen shot of a select live content screen 510 that is generated by the ESP system 16 when a live content area 280 is selected for the e-mail document", Jamison [0096]) 

(Jamison paragraph [0018], [0019], [0042], [0075] discloses sending email to recipients by sender 14 as shown in fig. 1). 

Jamison does not appear to explicitly disclose method and system comprising a smart content element, which provides content to the electronic message that is determined by a record of community activity.  However, Beyer discloses method and system comprising 
a smart content element, which provides content to the electronic message that is determined by a record of community activity, 
(Beyer paragraph [0017], [0083], [0085] discloses smart content, set of community receiving follow-up email based on community activity, group answering question email in a given way) and 
a kinetic content element, which provides content to the electronic message that is interactive to the recipient of the electronic message 
(Beyer paragraph [0018], [0060], [0065], [0066] discloses interactive content, link, button, widgets provides functionality such as providing additional information or capturing user feedback when selected by the user). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Beyer with Jamison for the benefit of being able to “provide interactive email techniques that encourage enhanced interactivity, targeting and engagement”, (Beyer [0003]). 

Jamison does not appear to explicitly disclose method and system comprising selecting element via drag-and-drop operation.  However, Matulic discloses method and system comprising 

(Matulic paragraph [0049] discloses selecting element, photograph 611, via drag and drop operation). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Matulic with Jamison and Beyer for the benefit of having a common and intuitive method of selecting and moving elements.

As for claim 2, limitations of parent claim 1 have been discussed above.  Jamison discloses method and system wherein the content element includes each of: 
the live content element 
(Jamison paragraph [0063]-[0065], [0097], [0105] discloses rendering live content, unique coupon code, at the time the email is opened) and 
the kinetic content element 
(Jamison paragraph [0072] discloses interactive content, link user can clink on; "Accepting the offer or taking advantage of the opportunity may require accessing a webpage or following a link", Jamison [0072]). 

Jamison does not appear to explicitly disclose method and system wherein the content element includes a smart content element.  However, Beyer discloses method and system wherein the content element includes
a smart content element
(Beyer paragraph [0017], [0083], [0085] discloses smart content, set of community receiving follow-up email based on community activity, group answering question email in a given way) and 
a kinetic content element

Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Beyer with Jamison for the benefit of being able to “provide interactive email techniques that encourage enhanced interactivity, targeting and engagement”, (Beyer [0003]). 

As for claim 3, limitations of parent claim 1 have been discussed above.  Beyer discloses method and system comprising 
a content generation module configured to generate the content element as a content automation widget 
(Beyer paragraph [0015]-[0016] discloses generating content automation widgets in the email; "The present application references Engagement Widgets.TM. (EW). A communication generator 174 includes executable instructions to incorporate the EWs into original email messages sent to a community of recipients. As discussed below, the EWs are used to query for information from the email recipients and to present summaries of the responses of other recipients", Beyer [0016]). 

Beyer does not appear to explicitly disclose method and system that utilizes an application programing interface to pull content from a data source coupled to the system.  However, Jamison discloses method and system that utilizes an application programing interface to pull content from a data source coupled to the system
(Jamison paragraph [0045], [0056], [0081] discloses retrieving live content when email is opened from ad store 32 which can be implemented in database 18)


As for claim 4, limitations of parent claim 1 have been discussed above.  Beyer discloses method and system 
comprising a smart content generation module configured to generate the smart content element as a smart block 
(Beyer paragraph [0017], [0083], [0085] discloses smart content, set of community receiving follow-up email based on community activity, group answering question email in a given way)
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Beyer with Jamison for the benefit of being able to “provide interactive email techniques that encourage enhanced interactivity, targeting and engagement”, (Beyer [0003]). 

As for claim 5, limitations of parent claim 1 have been discussed above.  Beyer discloses method and system comprising 
a kinetic content generation module configured to generate the kinetic content as a kinetic function applied to content of the electronic message 
(Beyer paragraph [0018], [0060], [0065], [0066] discloses interactive content, link, button, widgets provides functionality such as providing additional information or capturing user feedback when selected by the user; "FIG. 3A provides an example of a communication 300 formed in accordance with an embodiment of the invention. The communication has a personalized salutation 301. In addition, the communication 300 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Beyer with Jamison for the benefit of being able to “provide interactive email techniques that encourage enhanced interactivity, targeting and engagement”, (Beyer [0003]). 

As for claim 6, limitations of parent claim 1 have been discussed above.  Jamison discloses method and system comprising 
a database of live content elements, smart content elements and/or kinetic content elements 
(Jamison paragraph [0045], [0056], [0081] discloses database 18 storing live content; "In the embodiment illustrated in FIG. 9, ad store 32 is shown as being separate from, but accessible, by the host server 916. However, it is within the scope of the disclosure for ad store 32 to be implemented in the database 18 or elsewhere in memory on the host server 916", Jamison [0045]; "The ad server 20 may include memory or other storage media such as ad store 32 for storing the live content.", Jamison [0056]; "The ESP system 16 stores the image, expiration data, attribute data and any java script or ad control code of appropriate live content return from the ad server 20 in memory, such as for example in ad store 32. The ad image is returned in response to a get ad image( ) call generated by the opening of the e-mail document with embedded live content 18 by the recipient 22. "Jamison [0081]).  

As for claim 7, limitations of parent claim 1 have been discussed above.  Matulic discloses method and system wherein 
the user interface includes the electronic message and a component pane via which the content elements are selectable for inclusion in the electronic message 

Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Matulic with Jamison and Beyer for the benefit of enabling functionalities for editing email (Matulic [0009]).   

As for claim 8, limitations of parent claim 1 have been discussed above.  Matulic discloses method and system wherein 
the user interface supports drag-and-drop functionality via which an icon representing the content are includable in the electronic message 
(Matulic paragraph [0092] discloses dragging and dropping element 1216 into email as shown in fig. 13). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Matulic with Jamison and Beyer for the benefit of enabling functionalities for editing email (Matulic [0009]).   

As for claim 10, claim 10 reflects the article of manufacture comprising computer executable instructions for implementing the article of manufacture as claimed in claim 1 with establishing a data communication link with at least one remote server (Jamison paragraph [0049] discloses communicating with remote server; "system including a server and an e-mail engine." Jamison [0018]; "Database 918 is also "associated with" host server 916 where database 918 resides on a server or computing device remote from host server 916, provided that the remote server or computing device is capable of bi-directional data transfer with host server 916", Jamison [0049]), and is rejected along the same rationale.

As for claim 11, limitations of parent claim 10 have been discussed above.  Claim 11 reflects the article of manufacture comprising computer executable instructions for implementing the article of manufacture as claimed in claim 2, and is rejected along the same rationale.

As for claim 12, limitations of parent claim 10 have been discussed above.  Claim 12 reflects the article of manufacture comprising computer executable instructions for implementing the article of manufacture as claimed in claim 3, and is rejected along the same rationale.

As for claim 13, limitations of parent claim 10 have been discussed above.  Claim 13 reflects the article of manufacture comprising computer executable instructions for implementing the article of manufacture as claimed in claim 4, and is rejected along the same rationale.

As for claim 14, limitations of parent claim 10 have been discussed above.  Claim 14 reflects the article of manufacture comprising computer executable instructions for implementing the article of manufacture as claimed in claim 5, and is rejected along the same rationale.

As for claim 15, limitations of parent claim 10 have been discussed above.  Claim 15 reflects the article of manufacture comprising computer executable instructions for implementing the article of manufacture as claimed in claim 6, and is rejected along the same rationale.

As for claim 16, limitations of parent claim 10 have been discussed above.  Claim 16 reflects the article of manufacture comprising computer executable instructions for implementing the article of manufacture as claimed in claim 7, and is rejected along the same rationale.

As for claim 17, limitations of parent claim 10 have been discussed above.  Claim 17 reflects the article of manufacture comprising computer executable instructions for implementing the article of manufacture as claimed in claim 8, and is rejected along the same rationale.

As for claim 21, claim 21 reflects the article of manufacture comprising computer executable instructions for implementing the article of manufacture as claimed in claim 1. 

As for claim 22, limitations of parent claim 21 have been discussed above.  Claim 22 reflects the article of manufacture comprising computer executable instructions for implementing the article of manufacture as claimed in claim 3, and is rejected along the same rationale.

As for claim 23, limitations of parent claim 21 have been discussed above.  Claim 23 reflects the article of manufacture comprising computer executable instructions for implementing the article of manufacture as claimed in claim 4, and is rejected along the same rationale.

As for claim 24, limitations of parent claim 21 have been discussed above.  Claim 24 reflects the article of manufacture comprising computer executable instructions for implementing the article of manufacture as claimed in claim 5, and is rejected along the same rationale.


Claims 9 and 18 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Jamison in view of Beyer in view of Matulic in view of Cody et al., U.S. Patent Application Publication No. 20040183830, filed on 3/18/2003 (hereinafter Cody).

As for claim 9, limitations of parent claim 1 have been discussed above.  Jamison discloses method and system comprising 

(Jamison paragraph [0063]-[0065], [0097], [0105] discloses rendering live content, unique coupon code, at the time the email is opened) and 
the kinetic content element 
(Jamison paragraph [0072] discloses interactive content, link user can clink on; "Accepting the offer or taking advantage of the opportunity may require accessing a webpage or following a link", Jamison [0072]). 

Jamison does not appear to disclose method and system comprising property pane via which properties of element are adjustable.   However, Cody disclose method and system comprising 
property pane via which properties of element are adjustable 
(Cody paragraph [0036]-[0038], [0041] discloses properties pane including layout pane and modify menu 330 on the right side of user interface that allows user to adjust properties of content, as shown in figures 3C-3F) 20040183830
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Cody with Jamison, Beyer, and Matulic for the benefit of being able to allow “the sender to easily format the presentation, including the layout, size, orientation and background effects, and to associate text with each image” in email, (Cody [0008]). 

As for claim 18, limitations of parent claim 10 have been discussed above.  Claim 18 reflects the article of manufacture comprising computer executable instructions for implementing the article of manufacture as claimed in claim 9, and is rejected along the same rationale.

Claim 20 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Moore et al., U.S. Patent Application Publication No. 20140288990, filed on 6/9/2014 (hereinafter Moore) in view of Beyer. 

As for independent claim 20, Moore discloses method and system comprising 
an electronic message generation module configured to: 
generate a recipient-targeted electronic message having a content element that includes a kinetic content element applied to at least one of: a live content element and a smart content element, 
(Moore paragraph [0084], [0085] discloses initiating creation of an electronic message with kinetic content, graphical representation proving the recipient with the ability to click on one of the tentative time periods in order to select and confirm, applied to live content, graphical representation of the tentative time periods for the new meeting or event may be included in an electronic message that is updated every time the electronic message is refreshed or re-opened) 
wherein the live content element provides content to the electronic message that is determined by detected circumstances of the electronic message being opened, 
(Moore paragraph [0084], [0085] discloses email with live content, email with graphical representation of the organizer's selection of tentative time periods for a new meeting or event and/or the organizer's calendar availability, where the relevant calendar information is updated every time the electronic message is refreshed or re-opened) 
wherein the kinetic content element provides interactivity to content of the electronic message so as to be interactive to the recipient of the electronic message, and cause the electronic message to be distributed to the recipient; and 

a user interface configured to allow a user to interact with the electronic message generation module so that the user can thereby graphically: select the kinetic content element and the at least one of: the live content element, and the smart content element, as the content element, position the content element within the electronic message, and 
(Moore paragraph [0084], [0085] discloses clicking directly on the calendar grid and dragging his mouse pointer across the different tentative time periods into the email message as selectable graphical representation, graphical representation may provide the recipient with the ability to click on one of the tentative time periods) 
initiate distribution of the electronic message to the recipient via the electronic message generation module 
(Moore paragraph [0084], [0085] discloses distributing electronic message, once the graphical representation of the organizer's selected tentative time periods and/or calendar availability have been included in the electronic message, it can be sent to one or more recipients). 

Moore does not appear to explicitly disclose method and system comprising a smart content element, which provides content to the electronic message that is determined by a record of community activity.  However, Beyer discloses method and system comprising 
a smart content element, which provides content to the electronic message that is determined by a record of community activity, 
(Beyer paragraph [0017], [0083], [0085] discloses smart content, set of community receiving follow-up email based on community activity, group answering question email in a given way) and 

(Beyer paragraph [0018], [0060], [0065], [0066] discloses interactive content, link, button, widgets provides functionality such as providing additional information or capturing user feedback when selected by the user). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Beyer with Moore for the benefit of being able to “provide interactive email techniques that encourage enhanced interactivity, targeting and engagement”, (Beyer [0003]). 


Response to Arguments

Applicants’ prior art arguments have been fully considered but are moot in view of the new grounds of rejection presented above necessitated by applicants’ amendments.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANETTE J PARKER whose telephone number is (571)270-3647.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wiiliam Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/JEANETTE J PARKER/            Primary Examiner, Art Unit 2175